DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 03/23/2020. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4.	Claims 15-19 are objected to because of the following informalities:  Claims 15-19 are dependent from claim 14. They must be dependent from claim 14. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
to activate an antenna panel for transmission of a transport block; and
to transmit transport block.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they cite the limitation “determining, for a time domain resource assignment field in a downlink control information (DCI), a slot offset value based on an activation delay of the antenna panel such that the slot offset value is larger than the activation delay” The relevancy of this limitation with respect its preceding limitation and its following limitation is not clear. It seems slot offset value is determined for the time domain resource assignment field and it is never being used.
Claims 1, 11, and 20 recite the limitation “transmitting the DCI scheduling the transmission of the transport block.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 14.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they cite the limitation “wherein the activating the antenna panel comprises performing, by the wireless device, at least one of:
transmitting on uplink shared channel (UL-SCH) via the antenna panel;
transmitting physical uplink control channel (PUCCH) via the antenna panel; and
transmitting sounding reference signal (SRS) via the antenna panel.”
It is not clear what is being transmitted on UL-SCH; PUCCH; and SRS.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2020/0267712 A1) in view of Nam et al. (US 2020/0169995 A1) .


For claim 1 Cirik teaches a method comprising: 
determining, by a base station, to activate an antenna panel for transmission of a transport block (TB) (see paragraph 265 “Base station send DCI comprising downlink/uplink scheduling timing information (TB transmission/reception timing), transmission parameters for one or more TBs”, paragraph 484 “activation/deactivation of antenna panel wait (delay) of up to 3 ms”, paragraph 430 “based on activating the antenna panel transmit an uplink signal (TB)”, and a wireless device receives an activation command); 
determining, for a time domain resource assignment field in a downlink control information (DCI), a slot offset value based on an activation delay of the antenna panel such that the slot offset value is larger than the activation delay(see paragraph 265 “Base station send DCI comprising downlink/uplink scheduling timing information (TB transmission/reception timing), transmission parameters for one or more TBs”, paragraphs 350-351 “the time offset between the reception of DCI and the PDSCH being equal to or greater than the threshold –Threshold-Sched-Offset”, paragraph 484 “activation/deactivation of antenna panel wait (delay) of up to 3 ms”, and paragraph 430 “based on activating the antenna panel transmit an uplink signal (TB)”); and 
transmitting the DCI scheduling the transmission of the transport block(see paragraph 265 “Base station send (transmit) DCI comprising downlink/uplink scheduling timing information (TB transmission/reception timing).
Cirik does not explicitly teach setting a scheduling offset by a base station.
However, Nam teaches  BS 110-1 may set a scheduling
offset associated with the scheduling DCI to accommodate a latency associated with UE 120 switching from the default antenna panel to the secondary antenna panel (account for antenna panel activation latency (delay) (see Nam: paragraph 63). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing claimed invention to use the teachings of Nam in the communication system of Cirik in order to consider an offset value to accommodate for an antenna panel activation (see Nam: paragraph 63). 

           For claim 2 Cirik in view of Nam teaches method, wherein the transport block comprises a physical downlink shared channel (PDSCH) (see Cirik: paragraph 261 “base station schedules one or more PDSCH via PDCCH (DCI), paragraph 265 “Base station send DCI comprising downlink/uplink scheduling timing information (TB transmission/reception timing), transmission parameters for one or more TBs” and paragraph 245 “a base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device”).

           For claim 3 Cirik in view of Nam teaches method, wherein the transport block comprises a physical uplink shared channel (PUSCH) (see Cirik: paragraph 261 “base station schedules one or more PDSCH via PDCCH (DCI), paragraph 265 “Base station send DCI comprising downlink/uplink scheduling timing information (TB transmission/reception timing), transmission parameters for one or more TBs” and paragraph 245 “a base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device”).

           For claim 4 Cirik in view of Nam teaches method, further comprising activating, by a wireless device, the antenna panel based on receiving the DCI (see Cirik:  paragraph 437 “the wireless de vice 1614 may activate the antenna pane, based on receiving a DCI message”).

           For claim 5 Cirik in view of Nam teaches method, wherein the activating the antenna panel comprises performing, by the wireless device, at least one of: 
transmitting on uplink shared channel (UL-SCH) via the antenna panel (see Cirik:  Fig. 21 “activate an uplink antenna panel and on the activated uplink antenna panel send via UL-SCH CSI report”); 
transmitting physical uplink control channel (PUCCH) via the antenna panel (see Cirik:  Fig. 21 “activate an un uplink antenna panel and on the activated uplink antenna panel send via PUCCH CSI report”); and 
transmitting sounding reference signal (SRS) via the antenna panel (see Cirik:  Fig. 21 “activate an uplink antenna panel and on the activated uplink antenna panel send via SRS CSI report”).

           For claim 6 Cirik in view of Nam teaches method, wherein the activating the antenna panel comprises performing, by the wireless device, at least one of: 
monitoring physical downlink control channel (PDCCH) via the antenna panel (see Cirik:  Fig. 22 “activate a downlink antenna panel and on the activated downlink antenna panel  start monitoring PDCCH”); and 
receiving downlink shared channel (DL-SCH) via the antenna panel (see Cirik:  Fig. 22 “activate a downlink antenna panel and on the activated downlink antenna panel  start receiving DL-SCH”).

           For claim 7 Cirik in view of Nam teaches method, further comprising completing the activating the antenna panel in the activation delay of the antenna panel (see Cirik:  paragraph 484 “activating/deactivating antenna panel with 3ms wait” and Nam: UE accounts an activation latency to power up an antenna to be available for reception and transmission”).

           For claim 8 Cirik in view of Nam teaches method, wherein the activating the antenna panel comprises switching from a second antenna panel to the antenna panel (see Cirik:  paragraph 418 “switching from the antenna panel to the second antenna panel and set second antenna panel in the activated state”).

           For claim 9 Cirik in view of Nam teaches method, further comprising determining the activation delay of the antenna panel based on receiving a capability message, from a wireless device, indicating an antenna panel activation capability of the wireless device (see Cirik:  paragraph 488  “capability of activating one of the antenna panels…antenna panel capability”).

           For claim 10 Cirik in view of Nam teaches method, wherein the DCI further comprises a field with a value indicating an antenna panel index of the antenna panel (see Cirik: paragraph 423 “DCI panel specific index to activate the antenna panel”).

           For claim 11 Cirik in view of Nam teaches a base station comprising: 
one or more processors (see Cirik: Fig. 3 “base station”); and 
memory storing instructions that (see Cirik: Fig. 3 “base station”), when executed by the one or more processors, cause the base station to: 
determine to activate an antenna panel for transmission of a transport block (as discussed in claim 1); 
determine, for a time domain resource assignment field in a downlink control information (DCI), a slot offset value based on an activation delay of the antenna panel such that the slot offset value is larger than the activation delay (as discussed in claim 1); and 
transmit the DCI scheduling the transmission of the transport block (as discussed in claim 1).

           For claim 12 Cirik in view of Nam teaches the base station, wherein the transport block comprises a physical downlink shared channel (PDSCH) (as discussed in claim 2).

           For claim 13 Cirik in view of Nam teaches the base station, wherein the transport block comprises a physical uplink shared channel (PUSCH) (as discussed in claim 3).

           For claim 14 Cirik in view of Nam teaches the base station, wherein the instructions, when executed by the one or more processors, further cause the base station to activate the antenna panel of a wireless device based on receiving the DCI (as discussed in claim 4).

           For claim 15 Cirik in view of Nam teaches the base station, wherein the activation of the antenna panel further causes the base station to: 
receive on uplink shared channel (UL-SCH) via the antenna panel (as discussed in claim 5); 
receive physical uplink control channel (PUCCH) via the antenna panel (as discussed in claim 5); and 
receive sounding reference signal (SRS) via the antenna panel (as discussed in claim 5).

           For claim 16 Cirik in view of Nam teaches the base station, wherein the activating the antenna panel causes the base station to: 
transmit physical downlink control channel (PDCCH) via the antenna panel (as discussed in claim 6); and 
transmit downlink shared channel (DL-SCH) via the antenna panel (as discussed in claim 6).

           For claim 17 Cirik in view of Nam teaches the base station, wherein the instructions, when executed by the one or more processors, further cause the base station to complete the activation of the antenna panel in the activation delay of the antenna panel (as discussed in claim 7).

           For claim 18 Cirik in view of Nam teaches the base station, wherein the activation of the antenna panel comprises switching from a second antenna panel to the antenna panel (as discussed in claim 8).

           For claim 19 Cirik in view of Nam teaches the base station, wherein the instructions, when executed by the one or more processors, further cause the base station to determine the activation delay of the antenna panel based on receiving a capability message, from a wireless device, indicating an antenna panel activation capability of the wireless device (as discussed in claim 9).

           For claim 20 a Cirik in view of Nam teaches system comprising: 
a wireless device (see Cirik: Fig. 3 “wireless device”); and 
 (see Cirik: Fig. 3 “base station”)
a base station (see Cirik: Fig. 3 “base station”) comprising: 
one or more processors (see Cirik: Fig. 3 “base station”); and 
memory storing instructions that (see Cirik: Fig. 3 “base station with instructions”), when executed by the one or more processors, cause the base station to: 
determine to activate an antenna panel for transmission of a transport block (as discussed in claim 1); 
determine, for a time domain resource assignment field in a downlink control information (DCI), a slot offset value based on an activation delay of the antenna panel such that the slot offset value is larger than the activation delay (as discussed in claim 1); and 
transmit, to the wireless device, the DCI scheduling the transmission of the transport block (as discussed in claim 1).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415